This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 KENT WILSON,

 3          Plaintiff-Appellee,

 4 and

 5 MARY WILSON, along with Kent
 6 Wilson, d/b/a K&M Properties,

 7          Plaintiffs,

 8 v.                                                                            NO. 34,333
 9

10 BETH DAVIS,

11          Defendant-Appellant,

12 and

13 RICHARD JOSEPH and HANNA
14 JOSEPH,

15          Defendants.


16 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
17 Sandra A. Price, District Judge
 1 John Westerman
 2 Farmington, NM

 3 for Appellee
 4 Beth Davis
 5 Farmington, NM

 6 Pro Se Appellant


 7                            MEMORANDUM OPINION

 8 WECHSLER, Judge.

 9   {1}   Summary dismissal was proposed for the reasons stated in the notice of

10 proposed summary disposition. No memorandum opposing summary dismissal has

11 been filed and the time for doing so has expired.

12   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

13   {3}   IT IS SO ORDERED.


14                                         __________________________________
15                                         JAMES J. WECHSLER, Judge


16 WE CONCUR:


17 _________________________________
18 RODERICK T. KENNEDY, Judge


19 _________________________________

                                             2
1 TIMOTHY L. GARCIA, Judge




                             3